Citation Nr: 1401557	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter is on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has defined the Veteran's psychiatric appeal accordingly.  


FINDING OF FACT

The most probative evidence shows that the Veteran does not have PTSD based on his service stressors, and his currently manifest psychiatric disability did not have its onset in service and was initially diagnosed many years after discharge.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD and major depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice letters dated in July 2010 and November 2011 informed the Veteran of what the evidence must show to establish entitlement to the benefit (e.g., service connection), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The correspondence also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service private and VA medical records, and also secured a medical opinion in furtherance of the Veteran's claim.  The opinion obtained is sufficient because it was based on a thorough examination, consideration of the Veteran's contentions, and a review of the claims file, and included rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  


II.  Analysis

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been exposed to a traumatic event in which "he person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service included a tour of duty in the Republic of Vietnam.  A June 1967 service separation examination was negative for a psychiatric disorder.  In his Report of Medical History completed at the same time, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Presently, he contends that he has PTSD or another psychiatric disability as a result of his military service, in particular due to several stressors that he has recounted in various written statements.  There is medical evidence both supporting and contrary to his assertions that he has PTSD as a result of stressors he experienced in Vietnam.  

In weighing the opinions and clinical reports of record, the Board finds the January 2012 VA opinion (which concluded that the Veteran did not have PTSD was a result of his military stressors) to be more probative than the other evidence of record showing diagnoses of PTSD (see, for example, an April 1993 private medical assessment noting a diagnosis of major depressive disorder, rule out PTSD; a January 1994 VA medical statement noting that the Veteran had PTSD as a result of his Vietnam service; a March 1995 VA medical evaluation indicating that the Veteran was diagnosed with PTSD; and a November 1999 VA examination report noting that the Veteran met the criteria for PTSD due to his Vietnam service).  See Winsett, supra.  First, the January 2012 opinion was provided after reviewing the complete record, including all the Veteran's medical records, stressor statements, service records, lay statements, and other medical records.  There is no indication that any of the other clinicians reviewed all of the Veteran's records.  Hence, the probative value of those opinions/statements that any disorder, including PTSD, is related to service is diminished.  Specifically, the January 2012 clinician stated that criterion B had not been met because the Veteran did not persistently re-experience the traumatic event.  Hence, he did not meet all the criteria necessary for a diagnosis of PTSD.  This finding comports with the Veteran's statement to a private clinician in April 1993 that although his Vietnam experiences occasionally filtered into his consciousness, he did not feel that they were a major contributor to his current condition.  

Second, the January 2012 opinion was rendered based, in part, on the result of psychometric testing that was conducted in conjunction with the examination, including the MMPI-2.  The clinician determined that the Veteran responded in an open and honest way and a valid and interpretable profile was produced.  None of the other clinicians reported that they conducted any type of psychometric testing.  This too diminishes the probative value of their opinions.

Third, the January 2012 examination report contains a full and complete rationale for the clinical conclusions.  The other reports do not.  Notably, the January 2012 examiner noted that the Veteran's clinical symptoms (depressed mood, diminished interest, sleep problems, emotional numbness, etc.) were related to recurrent depression rather than his military stressors.  See Bloom, supra.  Thus, the Board finds that the most probative clinical evidence does not support a finding that the Veteran has PTSD as a result of his military service.  Hence, service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).  

The Board also finds that the most probative evidence shows that the Veteran does not have another psychiatric disorder (including major depressive disorder) that had its onset in service.  Upon VA examination in January 2012, it was determined that the Veteran's current major depressive disorder did not have its onset in service and was not otherwise related to his military service.  Notably, the Veteran denied depression or other psychiatric symptoms in his Report of Medical History prior to discharge, and clinical evaluation upon separation indicated that he was within normal limits psychiatrically.  There are virtually no clinical records documenting complaints of or treatment for depression until the 1990s - more than 20 years after separation from service.  Although the Veteran recalled in the April 1993 private clinical report that the last time he remembered being truly happy was in the 1960s before he went to Vietnam, he did not ruminate on his experiences of think they were related to his current depression.  In fact, the Veteran reported at that time that his symptoms "began in earnest in August 1991" - decades after his discharge from military service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the Board observes that the record does not show that Veteran was diagnosed with a psychosis within one year of his discharge from military service.  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced depressive symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a psychiatric disability, in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran may assert continued depressive symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms until the 1990s, more than 20 years after discharge from military service.  Accordingly, based on the foregoing, which shows inconsistency, interest and bias in the present contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had depressive symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a psychiatric disability, to include PTSD and major depressive disorder must be denied.  Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disorder, to PTSD and major depressive disorder is denied.  


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


